         Case 3:14-cv-05266-VC Document 285 Filed 11/13/18 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  KAREN SOLBERG, ET AL.,                           Case No. 14-cv-05266-VC
                 Plaintiffs,
                                                   ORDER RE UPCOMING CASE
          v.                                       MANAGEMENT CONFERENCE
  VICTIM SERVICES, INC. D/B/A                      Re: Dkt. No. 284
  CORRECTIVESOLUTIONS, et al.,
                 Defendants.


       For the November 15, 2018, case management conference, the parties are directed to

consider whether the class should include a negligent and/or fraudulent misrepresentation

subclass under California law consisting of people who did not pay fees to the defendants, but

who nonetheless incurred costs in response to the defendants’ alleged misrepresentations.

       IT IS SO ORDERED.

Dated: November 13, 2018
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
